Citation Nr: 1433193	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left thoracic outlet syndrome.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected left thoracic outlet syndrome.  

3.  Entitlement to a disability rating in excess of 30 percent for service-connected left thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2009. In January 2010, the Veteran's appeal was remanded by the Board.  Most recently, the RO issued a Supplemental Statement of the Case in December 2013 continuing the denial of the Veteran's claims.  The case has since been returned to the Board for further appellate review.  

Additionally, in an October 2011 Supplemental Statement of the Case Notice Response Form, the Veteran appeared to request a second Board hearing.  In an April 2014 statement, the Veteran's representative clarified that the Veteran did not wish to have another Board hearing.  

In a September 2012 rating decision, the agency of original jurisdiction awarded the Veteran a total disability rating based on individual unemployability (TDIU).  The award was effective from November 12, 2010.  The Veteran did not appeal the effective date assigned for the award, and the decision has become final.  In a February 2014 Written Brief Presentation, the Veteran's representative noted in particular, "After this the AOJ should readjudicate whether TDIU is merited from the ending of desk work running a business in 2008."  It is not entirely clear whether the Veteran's representative is unaware of the earlier grant of TDIU and is seeking to raise a claim for the award, or if the representative is challenging the November 12, 2010 effective date for the TDIU grant.  

With respect to the latter, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed rating decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of clear and unmistakable error (CUE), a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date).  The record on appeal does not reflect CUE has been raised.  Therefore, no additional action will be taken by the Board at this time with regard to a TDIU.  

Finally, in the above noted February 2014 Written Brief Presentation, the Veteran's representative raised additional claims of service connection for a right shoulder disability and for gastroesophageal reflux disease (GERD).  These issues have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents contained therein have been considered by the Board in adjudicating this matter.

The issues of service connection for a left shoulder disability and of an increased disability rating for the service-connected left thoracic outlet syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the cervical spine is manifested as a result of a fall in active service.

  
CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304(d) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Current degenerative disc disease of the cervical spine has been established per X-ray report.  

The Veteran's service treatment records document that in March 1983, he was painting a wall and fell backwards down (apparently) 20-25 concrete steps.  He is documented to have received treatment for sacral pain only.  The service treatment records do not otherwise reflect any other injuries due to a fall during service.  

In a report of November 2010 VA examination, an examiner did not have the Veteran's claims file to review.  The Veteran reported that he fell off a 12-foot ladder during active duty and soon thereafter began to experience numbness and tingling in his hands.  He also reported experiencing neck pain for 20 years.  The examiner commented that it was difficult to determine the exact etiology of the cervical spine disability.  The examiner added that the fall may have contributed to his neck pain in light of his experiencing problems with his neck at the time of the fall.  The examiner related the cervical spine disability to his active service.  

In a report of August 2011 VA examination, an examiner noted that the Veteran had been in motor vehicle accidents in 2004 and 2007 and complained of neck and shoulder pain.  The examiner commented there were multiple possibilities for etiologies of the Veteran's cervical pain.  The examiner ultimately concluded that the Veteran's cervical spine disability was not related to service.  

As noted by both examiners, determining the exact etiology of the Veteran's cervical spine disability is difficult.  The Board finds the Veteran's reported history regarding neck pain to be credible.  In this regard, the evidence associated with the claims file does not necessarily rebut or contradict the Veteran's history.  With that said, there is only a single documented fall by the Veteran during his period of active service-the fall in March 1983 while painting a wall.  Whether this involved a ladder is unclear.  As noted above, the Veteran reported falling from a 12-foot ladder.  The examiner in November 2010 has related the Veteran's cervical spine disability to service.  The examiner in August 2011, who did not apparently consider the Veteran's fall in service, did not find the Veteran's cervical spine disability related to service.  

In light of the foregoing and resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for degenerative disc disease of the cervical spine is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for Veterans' benefits, the nation, "in recognition of our debt to our Veterans," has "taken upon itself the risk of error" in awarding such benefits).  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  


REMAND

The Veteran sought an increased disability rating for his service-connected thoracic 
outlet syndrome in 2006.  He was examined in September 2007 and December 2008.  In January 2010, the Board remanded the Veteran's claim for an additional examination, which was conducted in August 2012.  The evidence of record has not identified any vascular problem, symptoms, or complaints (as compared to neurological symptoms) associated with the left thoracic outlet syndrome.  

In an August 2012 VA disability benefits questionnaire (DBQ), the examiner noted that no claims file was available for review.  At that time, the Veteran reported severe symptoms related to thoracic outlet syndrome (pain, paresthesias, and numbness).  Clinical findings included decreased sensation.  The examiner otherwise did not check any boxes in the DBQ corresponding to evaluation (to include severity) of the Veteran's upper extremity nerves.  The examiner commented, "Examiner suspects overlap between residuals of [thoracic outlet syndrome] and cervical spine problems and also possible contribution of shoulder problems to his symptoms and recommended that [the Veteran] return for repeat evaluation by neurology specialist . . . ." 

The Board finds the August 2012 VA DBQ to be inadequate as it does not contain the necessary clinical findings to allow for consideration of the Veteran's claim on appeal.  Furthermore, the August 2012 VA examiner specifically reported that the Veteran needed to be examined by a neurologist ("neurology specialist").  This was also reported by a VA examiner in September 2007.  Therefore, the Veteran should be scheduled for an additional VA neurology examination to be conducted by a neurologist.  

Furthermore, as findings from the above requested examination could have a bearing on the Veteran's claim for service connection for a left shoulder disability, that claim will be deferred pending completion of the above examination.  

Finally, the Veteran requested VA obtain records from a Dr. Dirk Franzen; from Progressive Medical, Inc.; and from a Dr. Jacob Schwartz.  The Board notes that a July 2010 letter to Dr. Franzen was returned as undeliverable.  Progressive Medical, Inc. failed to reply to the RO's request for records (2nd request).  Furthermore, records currently associated with the claims file from Dr. Schwartz are dated no later than May 2010.  No reply from Dr. Schwartz was received following the RO's June 2012 letter (2nd request) requesting treatment records.  In a September 2011 Supplemental Statement of the Case, the RO notified the Veteran of the inability to obtain records from Dr. Franzen and from Progressive Medical, Inc.  In light of remand for the above development, the agency of original jurisdiction should again notify the Veteran that records from Dr. Dirk Franzen; from Progressive Medical, Inc.; and from Dr. Schwartz were requested and not received.  38 C.F.R. § 3.159(e) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall request that the Veteran identify any private or VA treatment he may have received that has a bearing on his claim for service connection for a left shoulder disability and for an increased rating for left thoracic outlet syndrome.  After obtaining the appropriate release of information forms where necessary, records of any treatment the Veteran has received must be procured.  All such available reports shall be associated with the claims folders.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  The agency of original jurisdiction shall notify the Veteran that treatment records from Dr. Dirk Franzen were requested, but a July 2010 letter to Dr. Franzen requesting the Veteran's treatment records was returned as undeliverable.  The Veteran should be invited to submit the records from Dr. Franzen or provide a current VA Form 21-4142 (Medical Release of Information) to allow the agency of original jurisdiction to attempt to obtain the records.  

Also notify the Veteran that records from Progressive Medical, Inc. were also requested but the company failed to respond to the request.  The Veteran should be advised that if he wishes any records from Progressive Medical, Inc., considered, he should obtain and submit the records or provide a current VA Form 21-4142 to allow the VA to again attempt to obtain the records.  

Furthermore, the Veteran should be notified that treatment records from Dr. Schwartz are dated no later than May 2010.  An additional letter request for treatment records from Dr. Schwartz was made in June 2012; however, Dr. Schwartz failed to respond to the RO's letter.  The Veteran should be advised that if he wishes any records from Dr. Schwartz (dated since May 2010) considered, he should obtain and submit the records or provide a current VA Form 21-4142 to allow the agency of original jurisdiction to attempt to obtain the records.  

3.  After the above has been completed (allowing enough time to obtain any additional records), the agency of original jurisdiction shall schedule the Veteran for a VA neurological examination, to be conducted by a neurologist, to assess the severity of his service-connected left thoracic outlet syndrome.  (See September 2007 VA examination report and August 2012 VA DBQ identifying that the Veteran should be examined by a neurologist.)  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner. The examination report should state that the claims file has been reviewed.  The examiner should elicit from the Veteran a detailed medical history of his disability.  Any necessary testing should be conducted.  

The neurologist's review of the claims file should include the reports of September 2007 and December 2008 VA examinations, and the August 2012 VA DBQ.  With respect to the service-connected left thoracic outlet syndrome, the neurologist should provide answers, to the extent allowable, to the following, 

a.  Does the Veteran continue to suffer from left thoracic outlet syndrome?  

b.  If yes, identify the nerves impaired (e.g., C7, radial, median, etc.), and/or the radicular groups affected (e.g., upper radicular group, middle radicular group, lower radicular group, or all radicular groups). 

c.  Identify the affects attributable to any nerve impairment (e.g., pain, sensory loss, decrease in grip strength, etc.).

d.  Does any nerve impairment equate to or result in complete paralysis?  

e.  Identify whether any functional loss of the left upper extremity attributable to the thoracic outlet syndrome is best described as mild, moderate, moderately severe, or severe. 

f.  Identify whether any disability associated with the Veteran's left shoulder is attributable to left thoracic outlet syndrome.  

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims of service connection for a left shoulder disability and for an increased rating for left thoracic outlet syndrome.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


